DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to After Final Consideration Pilot (AFCP) 2.0 Pilot Program
	
The amendment presented after Final Rejection OA dated 7/26/2021 does have the potential to overcome the rejection applied in the Final OA. However, it is not being entered.
	Additional references have been found which recognize that printing of poly-amide-11 powders with carbon black by electromagnetic radiation which recognizes a particle diameter sub-genus within the claimed range; see Monsheimer (US 10005885 – see nylon 11/polyamide-11 pellets of col. 1, ll. 26; size of col. 3, ll. 20-24; carbon black of claim 22; laser of col. 6) which taken in combination with the newly cited art reference Monsheimer 2 (US 2006/0071359) render obvious the recited method steps because it teaches the recited time and temperature exposure/annealing of the poly-amide 11 powders for use in additive manufacturing methods.  Monsheimer 2 teaches to recrystallize the polyamide-11 for 5-10 days at a 
See MPEP 2144 regarding the substitution of known equivalents.  To substitute the poly-amide-11 powder of Monsheimer 2 in the method of Monsheimer would have been a substitution of known equivalents and had the benefit that it allowed for improved recycling properties.  See [0042].  This was desirable in Monsheimer.
Therefore, it would have been obvious to one of ordinary skill in the art to combine the polyamide-11 powder of Monsheimer 2 with the additive manufacturing method of Monsheimer to arrive at the claimed invention before the effective filing date because doing so was the selection of a known design for intended use and improved recycling properties.

	Examiner recommends narrowing the claimed temperature range, demonstration of unobvious differences between the broader initial relative solution viscosity range, providing evidence that the two references teach away from one another and/or further amendment from “open” comprising language to “closed” consisting of language in the claimed subject matters.
	
GUY F MONGELLI/Examiner, Art Unit 1747                                                                                                                                                                                                        
/FRANCISCO W TSCHEN/Primary Examiner, Art Unit 1712